Citation Nr: 1706242	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-06 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 1, 2011, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Robert W. Gilliken II, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and L.H. 


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied an increased disability rating in excess of 30 percent for PTSD.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2011 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in June 2011 for additional development including a current VA examination, after which a March 2014 RO decision granted an increased 50 percent disability rating for the Veteran's PTSD, effective August 1, 2011; nevertheless, the Veteran's increased rating claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Most recently, the Veteran's increased rating claim was remanded by the Board in March 2015; as the requested development has been completed, the matter is properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's previously appealed claim of entitlement to a total disability rating based upon individual unemployability (TDIU) was granted within a May 2016 RO decision, effective August 8, 2007; as such, it is no longer before the Board on appeal.  


FINDINGS OF FACT

1.  Prior to November 22, 2010, the Veteran's PTSD was manifested by symptoms such as chronic sleep impairment with nightmares, irritability, social isolation, and a GAF score of 61, all of which are most nearly approximated by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

2.  Resolving reasonable doubt in favor of the Veteran, from November 22, 2010, the Veteran's PTSD has been manifested by symptoms such as chronic sleep impairment with nightmares, irritability, social isolation, mild memory loss with impaired concentration, depressed mood, and GAF scores ranging from 50 to 58, all of which are most nearly approximated by occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD prior to November 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  The criteria for an increased 50 percent disability rating for PTSD have been met from November 22, 2010, but no sooner; the criteria for an increased disability rating in excess of 50 percent have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Regarding his increased rating claim on appeal, the Veteran is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided to the Veteran within a January 2008 notice letter.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's relevant VA treatment records, including VA examination reports, Social Security Administration (SSA) disability records, and various lay statements from the Veteran and his spouse.  The Board notes that SSA disability records document that the Veteran was found to be disabled from August 2007 due to primary other unspecified arthropathies and secondary diabetic and other neuropathies; as such, they are not relevant to the Veteran's increased rating claim for PTSD and need not be addressed herein.  

VA provided relevant examinations in February 2008 and most recently, in accordance with the June 2011 Board remand, in August 2011.  These examinations are adequate to decide the Veteran's claim on appeal because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, given the above development, there has been substantial compliance with prior remand directives such that no further remand is required.  See Stegall, 11 Vet. App. 268.  

Neither the Veteran nor his attorney has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - PTSD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the increased rating claim on appeal, the Board has considered the relevant temporal period from one year prior to the Veteran's October 2007 claim, or from October 2006 to the present.  The Board has also considered the appropriateness of the assigned staged rating periods, as well as whether any additional staged rating periods are warranted.  

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling prior to August 1, 2011, and as 50 percent disabling thereafter, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the relevant evidence of record during the relevant temporal period, VA treatment records from December 2006 document that upon follow up for his service-connected headaches condition, the Veteran reported that everything was going well with his family and his job.  In March 2007, the Veteran was assessed with situational depression regarding his son who was deployed to Iraq and screened positive for PTSD; he also reported that his chronic PTSD was stable, without resulting treatment or prescription medication, and he declined a mental health referral.  Upon mental status examination, he appeared alert and oriented, with normal affect and mental activity.  In January 2008, the Veteran denied suicidal or homicidal ideation, as well as referral for mental health evaluation; he reported meeting with an informal group of veterans to discuss his ongoing symptoms, including nightmares.  

The Veteran was afforded a VA PTSD examination in February 2008.  At that time, the examiner noted that the Veteran had not received mental health treatment or medication in the three years since a prior VA psychiatric examination, although the Veteran had reported meeting with an informal group of veterans regarding his ongoing nightmares.  The Veteran denied legal problems since his last examination or mental health problems associated with his work.  He reported that his second marriage to his wife of nineteen years was adequate and noted they would spend time together, including running errands, with periodic arguments due to irritability.  He also reported having a few friends and stated he would occasionally have someone over to watch sports or that he would attend a veterans group meetings, but stated that he generally disliked crowds and liked to be alone.  The Veteran also denied substance abuse, violent or assaultive behavior, or suicide attempts.  

Upon mental status examination, the Veteran was alert and oriented, with broad affect, nervous or anxious appearance, appropriate behavior, and adequate personal hygiene.  There was no impairment of thought processing, communication, or speech, no evidence of delusions or hallucinations, and no significant memory impairment, obsessive-compulsive behaviors, or panic attacks.  The Veteran denied any significant problems with depressed mood and denied significant problems with anxiety, excessive worry, or fears, with the exception of being uncomfortable in crowds.  His impulse control was adequate, without severe anger outbursts, and he reported some impairment of sleep, due to nightmares from PTSD as well as physical hip pain.   Following the examination, the VA examiner diagnosed PTSD and assigned a current GAF score of 61.  

In March 2008, the Veteran's spouse reported that over the past five or six months, she had noticed a dramatic change in the Veteran's health and physical abilities.  She noted his increasingly severe headaches, as well as sleep impairment due to nightmares regarding his Vietnam experiences and hip pain.  Finally, she noted that the Veteran was very agitated and quite often emotional.  In November 2010, the Veteran and his spouse submitted similar statements which reported his ongoing nightmares and flashbacks of the Vietnam War.  The Veteran noted his increasing dependence upon his wife to help with everyday chores due to his migraine headaches and numbness in his hands and feet which resulted in decreased physical ability.  

On November 22, 2010, the Veteran underwent a mental health intake evaluation at which time he reported sleep impairment with nightmares for the past thirty-five years.  He denied past or present mental health treatment or hospitalization, but noted he had taken prescription medication for his condition.  Upon mental status examination, the Veteran appeared alert and oriented, with good grooming and hygiene, appropriate appearance and affect, and euthymic mood.  The Veteran's speech, psychomotor activity level, thought processes, and thought content were each within normal limits, without reported hallucinations or delusions, and the Veteran's immediate and remote memory appeared grossly intact.  The Veteran reported that his current marriage of nineteen years was going relatively well, with occasional arguments due to his irritability.  He reported increased nightmares about his active service (averaging four times per week) and avoidance of crowds, suppressed emotions, hypervigilance, and irritability, but denied symptoms of depression, mania, obsessive-compulsive disorder, or suicidal or homicidal ideation.  The Veteran's diagnosis remained PTSD, with an assigned GAF score of 50, and the examining physician noted that his symptoms resulted in moderate impairment upon his social, family, and occupational functioning.  

Upon mental status examinations conducted during several individual therapy sessions over the following month from November 2010 to December 2010, the Veteran appeared cooperative, with good grooming and hygiene, appropriate appearance and affect, euthymic mood, clear speech, logical and goal-directed thought processes, appropriate thought content, intact immediate and remote memory, and reality testing which was within normal limits.  He denied hallucinations or delusions, and suicidal or homicidal ideation.  Identified symptoms which required attention were identified as trust issues, avoidance, social isolation, re-experiencing symptoms, depression and/or hopelessness, and maladaptive thoughts and beliefs.  In February 2011, the Veteran had a negative depression screen.  

The Veteran was most recently afforded a VA PTSD examination in August 2011.  At that time, he reported a brief attempt at some individual psychotherapy in November and December 2010, but stated that he dropped out of treatment because it was uncomfortable for him.  He reported that his marriage relationship remained largely the same, with some arguments due to irritability and frustration.  He reported increased social isolation due to boredom with past friends as well as physical problems which inhibited his ability to get out of the house.  Upon mental status examination, the Veteran appeared alert and oriented, with adequate hygiene.  He displayed a broad affect with euthymic mood and normal speech and memory, without impairment of thought processing or communications.  He denied suicidal or homicidal ideation, panic attacks, obsessive-compulsive behavior, and generally excessive nervousness.  The Veteran reported social isolation, avoidance of crowds, irritability, and chronic sleep impairment, although examiner noted his overall impulse control was generally intact and his outbursts were verbal in nature; moreover, his sleep problems seemed to be related to his physical health problems.  Following examination, the VA examiner diagnosed PTSD with an assigned GAF score of 58 and concluded that the Veteran's PTSD symptoms resulted in social isolation, irritability, and sleep impairment with nightmares, but would not prohibit employment.  

VA treatment records from October 2013 document that the Veteran continued to report chronic sleep impairment and nightmares, with additional symptoms including impaired short-term memory, decreased concentration, and some depression.  In May 2014, the Veteran had reestablished VA psychiatric care to adjust his medication; he denied any suicidal or homicidal ideation, and the physician noted that his concentration and memory issues might be due to his depression and PTSD as opposed to prescribed Topamax.  

Based upon the evidence of record, including as discussed above, the Board concludes that the Veteran's PTSD does not more closely approximate the criteria for a disability rating in excess of 30 percent prior to November 22, 2010 or in excess of 50 percent for any period on appeal; however, after resolving any reasonable doubt in favor of the Veteran, the Veteran's PTSD more closely approximates the criteria for a 50 percent disability rating from November 22, 2010.  

In order to warrant an increased 50 percent disability rating prior to November 22, 2010, the Veteran would need to display occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

As discussed above the evidence of record prior to November 22, 2010, including at the February 2008 VA examination, documents that the Veteran reported primary PTSD symptoms including chronic sleep impairment with nightmares with some irritability and social isolation.  Notably, the February 2008 VA examiner documented that the Veteran's impulse control was adequate, without severe anger outbursts; moreover, the Veteran's assigned GAF score of 61 is consistent with mild PTSD symptoms.  See Carpenter, 8 Vet. App. at 242-44.  The March 2008 and November 2010 lay statements of the Veteran and his spouse are likewise consistent with the assigned 30 percent disability rating as they endorsed primary chronic sleep impairment with nightmares.  As such, the Board finds the evidence prior to November 22, 2010 to be consistent with the assigned 30 percent disability rating for that period, as the Veteran's symptoms discussed above do not more closely approximate an increased 50, 70, or 100 percent disability rating for the rating period prior to November 22, 2010, nor are they of similar severity, frequency, and duration as those symptoms contemplated by an increased disability rating in excess of 30 percent.  Vazquez-Claudio, supra.  

However, at the November 22, 2010 psychiatric evaluation, the Veteran reported increased nightmares and avoidance of crowds, suppressed emotions, hypervigilance, and irritability, which resulted in an assigned GAF score of 50 and an assessment of PTSD with moderate impairment upon his social, family, and occupational functioning.  Although the Board is mindful that the Rating Schedule does not assign disability percentages based solely on GAF scores, the fact that the Veteran's assigned GAF score had dropped to 50 signifies that his symptoms had increased in severity.  See 38 C.F.R. § 4.130; see Carpenter, 8 Vet. App. 240.  Moreover, the identified moderate impact upon social, family, and occupation functioning is consistent with the rating criteria for a 50 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.  Therefore, after resolving reasonable doubt in favor of the Veteran, the Board finds that an increased 50 percent disability rating is warranted from November 22, 2010.  

To the extent that the Veteran has claimed entitlement to an increased disability rating in excess of 50 percent, including at the January 2011 Board videoconference hearing, however, the Board finds that the preponderance of evidence weighs against this claim for the entire period on appeal.  

In order to warrant an increased 70 percent disability rating from November 22, 2010, the Veteran's PTSD would need to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 9411.  Similarly, an increased 100 percent disability rating would require total occupational and social impairment.  Id.  

Notably, the Veteran has consistently denied suicidal or homicidal ideation, obsessive-compulsive behaviors, and generally continuous panic or depression.  Neither has the Veteran's PTSD resulted in symptoms such as spatial disorientation, neglect of personal appearance and hygiene, an inability to establish and maintain effective relationships, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  To the extent the Veteran has reported ongoing irritability, he has not reported periods of violence; rather, such outbursts are apparently limited to verbal arguments.  Additionally, his more recent complaints of impaired concentration and memory loss do not rise to the level of severity of gross impairment in thought processes, disorientation, or severe memory loss.  As such, the Board finds that the Veteran's PTSD symptomatology does not more closely approximate the criteria for a disability rating in excess of 50 percent for any period on appeal, nor are they of similar severity, frequency, and duration as those symptoms contemplated by an increased 70 percent or 100 percent disability rating.  Vazquez-Claudio, supra.  

In conclusion, the Veteran's PTSD does not more closely approximate the criteria for a disability rating in excess of 30 percent prior to November 22, 2010 or in excess of 50 percent for any period on appeal; however, after resolving any reasonable doubt in favor of the Veteran, the Veteran's PTSD more closely approximates the criteria for a 50 percent disability rating from November 22, 2010, and to that extent only, the Veteran's claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2016).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including chronic sleep impairment with nightmares, irritability, social isolation, depression, and impaired concentration and memory, are contemplated in the disability ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria; indeed, PTSD with alcohol dependence is his sole service-connected disability.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD disability are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  



ORDER

A disability rating in excess of 30 percent for PTSD prior to November 22, 2010, is denied.

An increased 50 percent disability rating for PTSD is granted from November 22, 2010, but no sooner; an increased disability rating in excess of 50 percent is denied for the entire period on appeal.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


